Citation Nr: 1736405	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  14-33 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel
INTRODUCTION

The Veteran served in the U.S. Navy from August 1959 to June 1963.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2012 decision of the Portland, Oregon, Regional Office (RO). In August 2014, the Veteran had an informal conference with a Decision Review Officer (DRO) at the RO. An Informal Conference Report is in the file. In May 2017, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge. A hearing transcript is in the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Bilateral hearing loss did not originate during service, did not manifest to a compensable degree within one year of service separation, and was not caused by in-service noise exposure.

2.  Tinnitus did not originate during service, did not manifest to a compensable degree within one year of service separation, and was not caused by in-service noise exposure.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1110, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a), 3.385, 4.85 (2016).

2.  The criteria for service connection for tinnitus have not been met. 38 U.S.C.A. §§ 1110, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

VA has a duty to notify claimants about the claims process and a duty to assist them in obtaining evidence in support of their claim. VA has issued several notices to the Veteran including a January 2012 notice which informed him of the evidence generally needed to support his claims; what actions he needed to undertake; and how VA would assist him in developing his claims. The January 2012 notice was issued to the Veteran prior to the November 2012 rating decision from which the instant appeal arises. All identified and available relevant documentation has been secured to the extent possible and all relevant facts have been developed. There remains no question as to the substantial completeness of the claims. 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a). For these reasons, the Board finds that the VA's duties to notify and to assist have been met.

II.  Analyses

Service connection may be granted for current disability arising from disease or injury incurred or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131. Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Hearing loss and tinnitus are "chronic diseases" listed under 38 C.F.R. § 3.309(a). See Fountain v. McDonald, 27 Vet. App. 258, 275-76 (2015). Therefore, the provisions of 38 C.F.R. § 3.303(b) are for application. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service. For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. With chronic disease as such during active service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless they are clearly attributable to intercurrent causes. Generally, if a condition noted during active service is not shown to be chronic, then, a "continuity of symptoms" after service is required to establish service connection. 38 C.F.R. § 3.303(b). 

Additionally, as chronic diseases, hearing loss and tinnitus will be considered to have been incurred in or aggravated by service if the disease becomes manifest to a compensable degree within one year from the date of service separation. 38 C.F.R. § 3.307(a)(3).

A.  Hearing Loss

Service connection for impaired hearing shall be established when the thresholds for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; or the thresholds for at least three of these frequencies are 26 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2016).  

Records of December 2011 and September 2014 private audiograms and the report of an October 2012 VA audiological examination indicate that the Veteran has bilateral sensorineural hearing loss that meets the requirements established by 38 C.F.R. § 3.385.

However, service treatment records do not indicate any complaints of or treatment for difficulty hearing. At his June 1963 physical examination for service separation, his ears and ear drums were normal. The Veteran was provided only a whisper test at that time, which VA has found cannot be considered reliable evidence of whether hearing loss occurred during service. See VBA Live Manual, M21-1, Part III, Subpart iv, Chapter 4, Section B, Topic 4, Block g (change date January 3, 2017).
However, February 1985 and July 1987 private treatment records state that the Veteran's ears were clear, and contain no mention of whether the Veteran had hearing difficulties. 

A March 2004 VA treatment record states that the Veteran reported that his spouse thought he had "selective hearing." An April 2004 VA psychological assessment report states that the Veteran "denied having hearing problems, and did not exhibit any difficulties with this." A July 2009 VA treatment record states that the Veteran denied having hearing loss. VA treatment records for outpatient visits in December 2009, July 2010, November 2010, May 2011, October 2011, July 2012, and September 2013 indicate that the Veteran had hearing loss.

The report of the Veteran's October 2012 VA examination states that the Veteran reported onset of hearing loss in the 1970's and that his hearing loss had progressed gradually over the years. He reported various sources of in-service noise exposure without hearing protection, including from guns, tools, telephones, heavy equipment and trucks, ship boiler and engine rooms, machine guns, fans, and turbines. He also reported some post-service occupational noise exposure with hearing protection and recreational noise exposure from hunting, car racing, boating, motorcycling, concerts, power tools, woodworking, lawn equipment, and one SCUBA diving trip. He reported using hearing protection consistently since 1992. The examiner opined that, despite any in-service acoustic trauma, the Veteran's hearing loss was less likely than not caused by service as he reported hearing loss beginning in the 1970's, many years after service. She indicated that the delay in onset made it unlikely that any in-service noise exposure was the cause of his disorder.

On his January 2013 notice of disagreement (NOD), the Veteran reported that the October 2012 VA examiner incorrectly characterized his report of hearing loss onset in the 1970's. He stated on his NOD that he had had hearing loss since service but that his hearing had noticeably worsened in the 1970's. A June 2015 statement from the Veteran indicates that he believed the October 2012 examiner found a record from the 1970's stating that his hearing loss began in service. The statement also indicates that the Veteran had difficulty hearing the questions asked at the examination and, therefore, his answers were not always accurate.

At his May 2017 Board hearing, the Veteran testified that he had noise exposure in-service and that his October 2012 VA examination report overstated the amount of post-service noise to which he was exposed. He testified that he had only minor post-service noise exposure and that he worked for 24 years in an office position. He reported an in-service incident where one large gun on his ship was accidentally fired without warning, that the noise was so loud it knocked him to the ground, and that he noticed a shift in his hearing following that incident. 

A preponderance of the evidence is against a finding that the Veteran's bilateral hearing loss disability began in service, manifested to a compensable degree within one year of service separation, or was caused by in-service noise exposure. Although, the Veteran is competent to report that he had hearing difficulties beginning in service, see Layno v. Brown, 6 Vet. App. 465, 469 (1994), he does not have the necessary medical training to make a medical diagnosis of hearing loss that meets the requirements of a disability as stated in 38 C.F.R. § 3.385. Such a diagnosis requires a puretone audiometry test and a controlled speech discrimination test conducted by a state-licensed audiologist. See 38 C.F.R. § 4.85. Additionally, no competent medical professional has opined that the Veteran's hearing loss was caused by in-service noise exposure.

Additionally, the Veteran's reports of hearing difficulties beginning in service are not credible. The April 2004 VA psychological assessment report states that the Veteran denied hearing problems and had no difficulty hearing during the assessment. The Veteran also denied hearing loss in July 2009 at a VA outpatient visit. At his October 2012 VA examination, he reported that hearing loss first began in the 1970's. Although he later clarified that his hearing loss did not begin, but instead worsened, in the 1970's, this distinction is irrelevant as the April 2004 and July 2009 VA treatment records indicate that he still did not have hearing loss or hearing difficulties for decades after the 1970's.

Although the Veteran argues the October 2012 VA medical opinion is inadequate.  He asserts the examiner did not base her opinion on his having had a normal 15/15 whisper test at service separation as he indicated she did. In fact, the examination report expressly states that "'whisper' tests conducted at this Veteran's separation exam should be considered inadequate for conclusion of hearing acuity because a whisper test doesn't take into account hearing sensitivity at individual frequencies." The examiner, therefore, was well-aware that the whisper test did not indicate the state of the Veteran's hearing ability at service separation and, instead, based her opinion on the Veteran having reported hearing loss beginning many years after service separation.

The Veteran submitted a Naval Safety Center report on Noise Control Aboard Navy Ships and argued at his May 2017 Board hearing that the examiner fully accounted for his in-service noise exposure in rendering her opinion. In fact, the Veteran had submitted this report in December 2011 and the examiner indicated at the October 2012 VA examination that she had reviewed the Veteran's entire file. Therefore, she would have been familiar with this report. Additionally, her examination report includes an entire paragraph devoted to the various sources of in-service noise exposure as provided by the Veteran. Therefore, the examiner was fully informed of the Veteran's history of any in-service noise exposure when rendering her opinion.

The Veteran has also contended that the VA examiner found a record from the 1970's which indicated he had hearing loss that started in service. The examiner made no such statement. She stated that the Veteran reported at his October 2012 VA examination that hearing loss began in the 1970's. In fact, there is no such record in the file and the only records to which the Veteran could be referring indicate that the Veteran's ears were clear in February 1985 and July 1987-something that the October 2012 VA examiner did not rely on or even mention in rendering her opinion.

As no competent medical professional diagnosed the Veteran with a hearing loss disability in service or within one year of service separation, and his reports of hearing difficulties beginning in service are outweighed by the evidence, including his own statements, that his hearing loss began many years after service, and no competent medical professional has provided an opinion that in-service noise exposure caused the Veteran's hearing loss disability, service connection is not warranted and the claim is denied.

B.  Tinnitus

Service treatment records are silent as to complaints of or treatment for tinnitus or ringing of the ears. The Veteran's June 1963 physical examination for service separation indicates that the Veteran's ears and ear drums were normal at that time. 

VA treatment records dated July 2009, December 2009, July 2010, November 2010, May 2011, October 2011, July 2012, and September 2013 all state that the Veteran denied tinnitus.

The report of his October 2012 VA examination states that the Veteran reported tinnitus onset in the 1980's. The examiner opined that, based on onset many years after service separation, tinnitus was less likely than not caused by in-service acoustic trauma. On his January 2013 NOD, the Veteran stated that tinnitus did not begin in the 1980's but, rather, that it worsened at that time.

At his May 2017 Board hearing, the Veteran testified that tinnitus began as a result of the incident involving the large gun on his ship which accidentally fired without warning and that he had tinnitus at service separation. He indicated that he might not have reported it, but instead merely tolerated the symptoms.

A preponderance of the evidence is against a finding that the Veteran's tinnitus began in service, manifested to a compensable degree within one year of service separation, or was caused by in-service noise exposure. The Veteran is competent to report that tinnitus was incurred in service and it has existed from service to the present. See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. App 370, 374 (2002). The Veteran is not credible. Although he stated at his May 2017 Board hearing that tinnitus began in service and has continued since that time, VA treatment records indicate that he denied having tinnitus eight times between July 2009 and September 2013. 

Additionally, at his October 2012 VA examination, he reported that tinnitus began in the 1980's. Although he later asserted that tinnitus did not begin, but instead worsened, in the 1980's, this distinction is irrelevant given the VA treatment records dated between July 2009 and September 2013 indicating that he still did not have tinnitus for decades after the 1980's. The Veteran's May 2017 Board hearing testimony is outweighed by the many medical records and VA examination report where the Veteran reported no tinnitus or that tinnitus began many years after service separation, and which are probative because they were generated during the course of medical evaluations. Therefore, service connection is not warranted and the claim is denied.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


